
	
		I
		112th CONGRESS
		1st Session
		H. R. 3371
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Carnahan (for
			 himself, Mr. Westmoreland,
			 Mr. Welch,
			 Mr. Quigley,
			 Ms. Hirono,
			 Mr. Perlmutter,
			 Ms. McCollum,
			 Ms. Edwards,
			 Mr. Polis,
			 Mr. Garamendi,
			 Ms. DeLauro,
			 Mr. Ryan of Ohio,
			 Mr. Honda,
			 Mr. Grijalva,
			 Ms. Schakowsky, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To produce high-performance Federal buildings through an
		  improved approach to building utilization, design, construction, and operations
		  and maintenance, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the High-Performance Federal Buildings Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Consideration of life-cycle cost required.
					Sec. 3. Long-term savings through life-cycle cost
				analysis.
					Sec. 4. Building commissioning.
					Sec. 5. Integrated design processes and building information
				modeling.
					Sec. 6. Reporting of Federal building performance
				data.
					Sec. 7. Verification of compliance with
				requirements.
					Sec. 8. Availability of funds for design updates to meet
				standards.
					Sec. 9. Updating Federal building energy efficiency performance
				standards.
					Sec. 10. Establishing and updating Federal building water
				efficiency performance standards.
				
			2.Consideration of
			 life-cycle cost required
			(a)RequirementThe head of a Federal department or agency
			 involved in the construction of a building described in subsection (b) shall
			 ensure that the life-cycle cost of the building is considered during the design
			 of the building.
			(b)Federal
			 buildings subject to requirementA building is subject to the
			 requirement under subsection (a) if—
				(1)construction of
			 the building begins after the date of enactment of this Act;
				(2)the estimated
			 construction costs of the building exceed $1,000,000; and
				(3)Federal funding
			 comprises more than 50 percent of the funding for the estimated construction
			 costs of the building.
				(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Life-cycle
			 costThe term
			 life-cycle cost means the sum of the following costs, as estimated
			 for the lifetime of a building:
					(A)Investment
			 costs.
					(B)Capital
			 costs.
					(C)Installation
			 costs.
					(D)Energy
			 costs.
					(E)Operating
			 costs.
					(F)Maintenance
			 costs.
					(G)Replacement
			 costs.
					(2)Lifetime of a
			 buildingThe term lifetime of a building means, with
			 respect to a building, the greater of—
					(A)the period of time
			 during which the building is projected to be utilized; or
					(B)50 years.
					3.Long-term savings
			 through life-cycle cost analysisSection 3307(b) of title 40, United States
			 Code, is amended—
			(1)in paragraph (6)
			 by striking and at the end;
			(2)in paragraph (7)
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(8)with respect to any prospectus for the
				construction, alteration, or acquisition of any building or space to be leased,
				a statement by the Administrator describing the use of life-cycle cost analysis
				and any increased design, construction, or acquisition costs identified by such
				analysis that are offset by lower long-term
				costs.
					.
			4.Building
			 commissioning
			(a)Federal building
			 commissioning standardsNot
			 later than one year after the date of enactment of this Act, the Administrator
			 of General Services shall issue regulations establishing Federal building
			 commissioning standards, modeled on existing private sector standards and
			 guidelines, for—
				(1)the commissioning
			 process generally;
				(2)the commissioning of individual building
			 systems, including heating, ventilation, and air-conditioning, building
			 envelope, and fire protection and life safety systems; and
				(3)the use of building automation systems to
			 perform ongoing commissioning of connected building systems.
				(b)RequirementWith respect to each building constructed
			 or altered by the Administrator or the head of any other Federal department or
			 agency after the date on which regulations are issued under paragraph (1), the
			 Administrator or the head of such department or agency shall require
			 commissioning with respect to such building that meets or exceeds the standards
			 established under such regulations.
			(c)Commissioning
			 definedIn this section, the
			 term commissioning means a process for examining and evaluating a
			 building or individual building system for the purpose of verifying and
			 delivering a building or system that meets the building owner's requirements
			 for use.
			5.Integrated design
			 processes and building information modeling
			(a)Integrated
			 design processes and building information modeling
				(1)StudyThe Comptroller General, in consultation
			 with representatives of relevant professional societies and industry
			 associations, shall conduct a study on the use of integrated design processes
			 and building information modeling with respect to the design and construction
			 of Federal buildings.
				(2)ReportNot
			 later than one year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study conducted
			 under paragraph (1), including a description of—
					(A)the legal, institutional, and other
			 constraints on the use of integrated design processes and building information
			 modeling by the Federal Government;
					(B)the likely impact of the use of integrated
			 design processes and building information modeling on the procurement and
			 budgeting process over the life of a facility;
					(C)the potential impact of the use of
			 integrated design processes and building information modeling on private sector
			 firms and an analysis of measures to mitigate any negative impacts on small
			 businesses;
					(D)an analysis of the amount of product
			 information that has building information modeling profiles and what level of
			 product profiles must be available in order for building information modeling
			 to be effectively used throughout the life of a facility;
					(E)an analysis of the benefits of the use of
			 integrated design processes and building information modeling during the life
			 cycle of a facility; and
					(F)recommendations for the development of a
			 streamlined process for the design and construction of Federal buildings using
			 integrated design processes and building information modeling.
					(b)Office of
			 Federal High-Performance Green BuildingsNot later than 90 days after the date of
			 enactment of this Act, the duties of the Director of the Office of Federal
			 High-Performance Green Buildings shall include—
				(1)providing
			 technical assistance and guidance to Federal departments and agencies with
			 respect to the utilization of building information modeling, commissioning, and
			 integrated design processes;
				(2)identification of
			 best practices with respect to the utilization of building information
			 modeling, commissioning, and integrated design processes, including identifying
			 appropriate case studies from the Federal Government and the private
			 sector;
				(3)disseminating to Federal departments and
			 agencies, State and local governments, and the private sector, through a
			 publically available Web-based system or other means, information on best
			 practices identified under paragraph (2); and
				(4)identifying the research and technologies
			 necessary to understand the interactions of building systems and effectively
			 predict the outcomes of such interactions.
				(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Building
			 information modelingThe term
			 building information modeling means the development and use of a
			 computer-based model to document a building design and simulate the
			 construction and operation of a building with respect to which various users
			 can extract and add information to generate feedback on and improve the
			 building’s design, construction, operation, and maintenance.
				(2)CommissioningThe term commissioning has the
			 meaning given that term in section 4(c) of this Act.
				(3)Integrated
			 design processThe term integrated design process
			 means a process for the design and construction of a building or space that
			 involves the collaboration of architects, engineers, contractors, building
			 owners, commissioning agents, occupants, management staff, and other
			 appropriate personnel during all phases of the design and construction of such
			 building or space with the goal of reducing waste and duplication and achieving
			 high-performance building characteristics identified at the beginning of the
			 project.
				6.Reporting of
			 Federal building performance dataSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
			(1)by redesignating
			 the second subsection (f), as added by section 434(a) of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140), as subsection (g);
			 and
			(2)in subsection (f)
			 by adding at the end the following:
				
					(12)Reporting on
				commissioning and energy and water savings measures
						(A)In
				generalEach energy manager shall submit the evaluations,
				commissioning reports, plans, measurements, and verifications under paragraphs
				(3) and (5) to the Web-based system established under paragraph (7) or to
				another publicly available Web-based system identified by the Secretary.
						(B)Standardizing
				reporting formatsNot later
				than one year after the date of enactment of this paragraph, the Secretary, in
				consultation with the Administrator of General Services and representatives of
				relevant professional societies and industry associations, shall recognize or
				develop a standardized format for obtaining and submitting the information
				specified in subparagraph (A).
						(13)Annual report
				on Federal building energy and water characteristicsNot later than one year after the date of
				enactment of this paragraph, and annually thereafter, the Secretary shall
				submit to Congress and other Federal departments and agencies, and make
				available to the public, a report summarizing the energy use, water use, and
				high-performance attributes of Federal buildings, which shall include—
						(A)energy use, water
				use, and greenhouse gas emissions data by Department of Energy climate zone,
				building type, primary building use, department or agency, and building
				vintage;
						(B)data on total
				energy usage and energy usage by heating, ventilation, and air-conditioning,
				water heating, lighting, plug-loads, and other subsystems;
						(C)data on the
				energy, water, greenhouse gas emissions, and cost savings attributable to
				compliance with relevant Federal law and the baseline used for a determination
				of such savings;
						(D)a description of
				the requirements and programs relating to energy use, water use, or greenhouse
				gas emissions applicable to the design and operation of Federal buildings and
				the outcomes, including energy, water, greenhouse gas emissions, and cost
				savings, of such requirements and programs (such requirements and programs
				include green building and energy rating systems and energy codes and
				standards);
						(E)a description of the use of design or
				technological features that contribute to reductions in energy and water use,
				including features relating to building controls, heating and cooling,
				ventilation, efficient lighting, lighting controls, daylighting, plumbing
				fixtures, water heating systems, food preparation equipment, building
				envelopes, orientation, site selection, integrated design, building information
				modeling, commissioning, and other features determined appropriate for
				inclusion by the Secretary;
						(F)a description of
				any lessons learned from and case studies included in the information submitted
				under paragraph (12);
						(G)a description of
				the characteristics of high-performance buildings and high-performance green
				buildings, as such terms are defined under section 401 of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17061), including with respect
				to—
							(i)indoor
				environmental quality;
							(ii)air and water
				pollution;
							(iii)waste
				generation;
							(iv)impacts on
				transportation due to building location and site design;
							(v)safety, security,
				and resiliency attributes;
							(vi)historic
				preservation; and
							(vii)operation and
				functionality characteristics; and
							(H)additional
				information determined appropriate for inclusion by the
				Secretary.
						.
			7.Verification of
			 compliance with requirements
			(a)Postconstruction
			 reportingNot later than one
			 year after the date of substantial completion of the construction or alteration
			 of a building, the construction or alteration of which was approved under
			 section 3307(a) of title 40, United States Code, and biennially thereafter, the
			 Administrator of General Services shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Environment and Public Works of the Senate, and the Director of
			 the Office of Management and Budget a report with respect to such building
			 demonstrating compliance with requirements under part 3 of title V of the
			 National Energy Conservation Policy Act (42 U.S.C. 8251 et seq.), subtitle II
			 of title 40, United States Code, subtitle F of title I of the Energy Policy Act
			 of 1992 (42 U.S.C. 8262 et seq.), sections 305 and 306 of the Energy
			 Conservation and Production Act (42 U.S.C. 6834 and 6835), and other laws and
			 regulations relating to the design, construction, and alteration of public
			 buildings.
			(b)Verification of
			 postconstruction reportingNot later than one year after the date of
			 enactment of this Act, the Director of the Office of Management and Budget, in
			 consultation with representatives of relevant private sector organizations,
			 shall recognize or develop mechanisms for the measurement and verification of
			 compliance with the requirements specified under subsection (a).
			(c)Inspector
			 general review
				(1)In
			 generalEach Inspector General appointed under the Inspector
			 General Act of 1978 (5 U.S.C. App.) shall conduct reviews of the department or
			 agency applicable to such Inspector General with respect to the compliance, and
			 cost savings attributable to the compliance, of such department or agency with
			 requirements under part 3 of title V of the National Energy Conservation Policy
			 Act (42 U.S.C. 8251 et seq.), subtitle II of title 40, United States Code, and
			 other laws and regulations relating to the design, construction, and alteration
			 of public buildings, to the extent that such reviews are not inconsistent with
			 the performance of the required duties of such Inspector General.
				(2)TimingReviews
			 under paragraph (1) shall be conducted at least biennially by each Inspector
			 General, unless the applicable department or agency has not engaged in the
			 design, construction, or alteration of a public building and has not provided
			 for the operation and maintenance of a public building since the last such
			 review of such department or agency.
				(3)Transmission of
			 reportsEach Inspector
			 General shall submit to the Director of the Office of Management and Budget,
			 the Secretary of Energy, the Committee on Appropriations of the House of
			 Representatives, and the Committee on Appropriations of the Senate a report on
			 each review conducted under paragraph (1) by that Inspector General. The
			 Secretary of Energy shall include reports submitted to the Secretary under this
			 paragraph in the annual report required under section 543(f)(13) of the
			 National Energy Conservation Policy Act (as added by section 6 of this Act).
				8.Availability of
			 funds for design updates to meet standardsWith respect to a building or space
			 receiving approval under section 3307(a) of title 40, United States Code, the
			 design of which has been substantially completed but the construction of which
			 has not yet begun, the Administrator may use amounts from the Federal Building
			 Fund Capital Account to update the design of such building or space to meet
			 Federal building energy and water efficiency standards. With respect to each
			 such building or space, amounts used under this section may not exceed 125
			 percent of the estimated energy, water, operations and maintenance, and other
			 cost savings determined to be associated with the applicable design update by a
			 life-cycle cost analysis.
		9.Updating Federal
			 building energy efficiency performance standardsSubparagraph (B) of section 305(a)(3) of the
			 Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)) is amended to
			 read as follows:
			
				(B)Not later than one year after the
				date of approval of each subsequent revision of the ASHRAE Standard or the
				International Energy Conservation Code, the ASHRAE Standard or the
				International Energy Conservation Code specified in subparagraph (A)(i)(I)
				shall be treated as updated to the revised version unless the Secretary has
				determined that, based on cost effectiveness, the percentage identified in such
				subparagraph should be
				adjusted.
				.
		10.Establishing and
			 updating Federal building water efficiency performance standards
			(a)EstablishmentNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Energy, in consultation with
			 appropriate Federal departments and agencies and relevant codes and standards
			 development organizations, shall issue regulations establishing Federal
			 building water efficiency standards that require Federal buildings constructed
			 after the date on which such regulations are issued to incorporate water
			 efficiency measures that are technologically feasible and economically
			 justified.
			(b)ContentsThe standards established under subsection
			 (a) shall—
				(1)include water efficiency measures that meet
			 or exceed the water efficiency measures of national consensus-based minimum
			 plumbing codes published as of the date of enactment of this Act; and
				(2)to the extent practicable, use the same
			 format as such codes.
				(c)UpdatesAt least once every 3 years, the Secretary
			 shall review the Federal building water efficiency standards established under
			 subsection (a) and, if significant water savings would result, shall revise
			 such standards to include additional water efficiency measures that are
			 technologically feasible and economically justified.
			(d)ConsiderationsIn considering revisions under subsection
			 (c), the Secretary shall consider any water-related provisions of the most
			 recent versions of national consensus-based above-minimum plumbing
			 codes.
			
